 

Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.1 Pagelof8

 

AUSA Matthew Roth Telephone (313) 226-9100
AO91 (Rey L1/L1) Cnminal Complaint Special Agent James Richmond Telephone (313) 234-4000
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

¥ Case 2 20-m)-30036

Carl THOMAS Judge Unassigned,
Filed 01-24-2020

CMP USA v THOMAS (MAW)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following 1s true to the best of my knowledge and belief

 

On or about the date(s) of January 23, 2020 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated
Code Section Offense Description
21US8C 84i(aj) Possession with intent to distribute controlled substances
1ISUSC 922(g}(1} Felon in possession of a firearm
18USC 924(c) Possessing a firearm m furtherance of a drug trafficking crime

This criminal complaint 1s based on these facts
See attached AFFIDAVIT

 

 

Continued on the attached sheet aA
—

James Richmond, Special Agent (DEA)

Printed name and tile

Complainant's signature

Swom to before me and signed im my presence

JAN 24 2020 hith G- btw)

Date Judge s signature

City and state _Detroit, Michigan Hon Elizabeth A Stafford, US Magistrate Judge
Printed name and title

&
 

Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.2 Page 2of8

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, James Richmond, Special Agent with the United States Drug
Enforcement Administration (DEA), being duly sworn, depose and state

the following

I INTRODUCTION

1 I am a Special Agent of the DEA and have been since
November 2016 Prior to the DEA, I served four years in the Marine
Corps with the Marine Occupational Specialty as an Infantry Officer
After completion of the Infantry Officer Course, J was assigned as a
Rifle Platoon Commander, and later deployed to Afghanistan, where I
witnessed the cultivation and trafficking of op1um

2 My official DEA duties include investigating criminal
violations of the federal narcotics laws, including, but not hmuted to,
Title 21, United States Code, Sections 841, 843, 846, and 848 I have
received special training 1n the enforcement of laws concerning
controlled substances as found 1n Title 21 of the United States Code
Some of the specialized training I have received includes, but 1s not
limited to, classroom instruction concerning narcotics smuggling, money
laundering investigations, conspiracy, complex investigations, and

undercover investigations I have been involved 1n various types of
a nen AT A CT TT TE

Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.3 Page 3of 8

undercover assignments, and 1n various drug investigations utilizing
electromic surveillance, including the interception of wire
communications, the debriefing of defendants, witnesses, and
informants, as well as others who have knowledge of the distribution
and transportation of controlled substances, the laundering and
concealing of proceeds from drug trafficking, and the street gangs who
participate in these legal activities

3 As a result of these investigative activities, I have conducted
and participated in numerous investigations as a DEA Special Agent
that have resulted 1n the seizure of maryuana, prescription pills,
synthetic drugs, cocaine, methamphetamine, and heroin I make this
affidavit, n part, based on personal knowledge derived from my
participation in this investigation and, in part, based upon information
from oral and written reports about this investigation and others that I
have received from United States law enforcement officers and Special
Agents of the Drug Enforcement Administration I am aware of the
following information from several sources, including but not hmuited to,
my own personal observations and participation in this investigation

and my review and analysis of oral and written reports

-2-
 

Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.4 Page4of8

4 Probable cause exists that Carl THOMAS violated 21 US C
§ 841(a)(1), possession with intent to distribute a controlled substance,
and 18 USC §§ 922(g)(1) and 924(c), felon 1n possession of a firearm
and possession of a firearm 1n furtherance of a drug trafficking crime
5 A criminal history check shows that THOMAS has several
narcotics related convictions
a 1988 — Detroit Recorders Court, dangerous drugs
felony possession of a controlled substance, and
misdemeanor possession of a controlled substance, and
b 2002 — Third Circuit Court, Michigan, dangerous
drugs, possession of a controlled substance (cocaine,
heroin, or another narcotic 50-449 grams), controlled
substance - delivery / manufacturing (cocaine, heroin,
or another narcotic 50-449 grams), felony firearm, and
delivery /manufacture marijuana / synthetic
equivalents
6 This affidavit does not include all the information known to

law enforcement related to this investigation
cn A A
Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelID.5 Page5of8

Il. PROBABLE CAUSE

7 On January 23, 2020, DEA agents executed a state of
Michigan search warrant at xxxx0 Faust Avenue, Detroit, Michigan
Carl THOMAS was located at the residence, walking up from a dark
basement wearing only a t-shirt and underwear The residence was
secured and agents asked THOMAS where they could locate his pants
and shoes THOMAS directed agents to the area of the basement couch

8 Agents located THOMAS’ pants 1n the vicinity of the couch
THOMAS put on the pants Agents next retrieved THOMAS’ boots and
located a bag inside the boot The bag contained residue of suspected
fentanyl Agents also located a pair of white/gray/red men’s Nike shoes
near the couch 1n close proximity to the boots One of the Nike shoes
contained approximately five grams of suspected “heroin with fentanyl]
or methamphetamine” (pursuant to a TruNarc presumptive field test)
Agents provided THOMAS with his jacket which was also located next
to the couch 1n the basement with various other personal items

9. Also located or seized 1n the basement was

a Approximately 50 grams of suspected “heroin with

fentanyl or methamphetamine U-47700” (pursuant to a

_4-
LeeLee ee reer reece ree ence eee eee AAT TaD

Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.6 Page 6of8

TruNarc presumptive field test) found 1n a white trash
bag containing packaging material Also in the bag was
a digital scale with narcotics residue Within the same
bag was a separate plastic bag was men’s clothing, and
b Within five feet of the 50 grams of controlled
substances was a Walther P99QA firearm, with a
chambered round and partially loaded magazine and
simular plastic bag containing men’s clothing
10 Based on Affiant’s training and experience, 50 grams of
heroin with fentanyl or methamphetamine 1s consistent with the intent
to distribute and not personal use
11 ALEIN search revealed that the firearm were reported
stolen by the Findlay Police Department, Ohio, on February 8, 2016
12 Located on the main floor of the residence was
a Approximately twelve grams of a substance suspected
to be crack cocaine, found 1n the upper kitchen cabinet,
to the night of the stove, and
b Approximately 500 grams of suspected processed

marijuana, found in the southeast bedroom of the main

_5-
 

Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.7 Page 7 of8

floor of the residence Numerous branches of suspected
marijuana were found in the basement under the
stairwell
13 Barbara Thomas, the sister of Carl THOMAS, arrived at the
residence during the search Barbara stated that xxxx0 Faust Avenue
was her residence, and that THOMAS started staying 1n the basement
sometime after Thanksgiving Barbara stated that THOMAS sleeps on
the couch 1n the basement, and that the clothing 1n plastic bags 1n the
basement belonged to THOMAS Barbara stated that all other
occupants of the house only bring their clothing into the basement to do
laundry, and that their clothing 1s stored in their respective bedrooms
14 Affiant 1s aware, based upon previous casework, as well as
previous conversations with ATF agents who are knowledgeable
regarding interstate nexus of a firearm, that no firearms are
manufactured 1n the state of Michigan Therefore, Affiant 1s aware that
the Walther P99QA pistol located 1n the residence was manufactured
outside the state of Michigan and therefore, traveled in and affected

interstate or foreign commerce
a a a a
Case 2:20-mj-30036-DUTY ECF No.1 filed 01/24/20 PagelD.8 Page 8 of 8

lI. CONCLUSION
15 Probable cause exists that Carl THOMAS violated 21 USC

§ 841(a)(1), possession with intent to distribute a controlled substance,
18USC §8§ 922(¢)(1) and 924(c), felon 1n possession of a firearm and

possession of a firearm in furtherance of a drug trafficking crime

LB
“Qf James [Richmond
Drug Enforcement Administration

Sworn to before me and signed on this
24th day of January, 2020

ante A Haak

UNITED STATES MAGISTRATE JUDGE

 

 
